Citation Nr: 0210338	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  95-17 159	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for the residuals of 
bilateral arm fractures, to include arthritis of the arms.

3.  Entitlement to service connection for arthritis of both 
hands.

4. Entitlement to service connection for a dermatologic 
condition, to include hair loss.

(The issue of entitlement to service connection for a right 
knee disability will be the subject of later decision).


REPRESENTATION

Appellant represented by:	Mary A. Miranda, Attorney at 
Law

ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The appellant served on active duty from November 1979 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.  In May 2000, the Board entered a 
decision that denied the appellant's claims of claims of 
service connection for PTSD, residuals of bilateral arm 
fractures, to include arthritis of the arms, arthritis of 
both hands, dermatologic condition, including hair loss, a 
right knee disability, and vision impairment.  The appellant 
subsequently appealed the May 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).

In March 2001, the parties (the appellant and the Secretary 
of VA), in light of the recent enactment of the Veterans 
Claims Assistance Act of 2000, and in a joint motion for 
partial remand and stay of proceedings, moved the Court to 
vacate that part of the Board's decision that denied service 
connection for PTSD, residuals of bilateral arm fractures, to 
include arthritis of the arms, arthritis of both hands, 
dermatologic condition, including hair loss, and a right knee 
disability.  In April 2001, the Court issued an order 
vacating and remanding the Board's May 2000.  That part of 
the Board's May 2000 decision that denied service connection 
for vision impairment was not disturbed.

The Board will undertake additional development with respect 
to the merits of the veteran's claim of service connection 
for a right knee disorder pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When development is completed, the 
Board will provide notice of the development as required by 
Rules of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After giving 
the notice and reviewing the veteran's and/or her 
representative's response, the Board will prepare a separate 
decision addressing the merits of the veteran's claim of 
entitlement to service connection for a right knee disorder.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
diagnosis of PTSD.

2.  There is no competent medical evidence of a current 
diagnosis of any residuals of bilateral arm fractures, to 
include arthritis of the arms.

3.  There is no competent medical evidence of a current 
diagnosis of arthritis of both hands.

4.  The evidence fails to show a nexus between any current 
dermatologic condition, including hairloss, and the 
appellant's period of active service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (2001).

2.  Residuals of bilateral arm fractures, to include 
arthritis of the arms, was neither incurred in nor aggravated 
by service; and arthritis cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  Arthritis of both hands was neither incurred in nor 
aggravated by service; and arthritis cannot be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

4.  A dermatologic condition, to include hair loss, not was 
incurred in or aggravated by service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and her representative of the 
information and medical evidence necessary to substantiate 
her claims of service connection.  The appellant and her 
representative were provided with a copy of the appealed 
February 1995 rating decision, a May 1995 statement of the 
case, a January 2000 supplement statement of the case, and 
correspondence dated between September 1994 and March 2002.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding her claims.  Although the Board's May 2000 
decision has no adjudicative authority (as to the claims in 
question) due to the Court's order of partial vacatur, in 
that decision the Board informed the appellant of the 
requirement to submit competent medical evidence showing a 
current diagnosis of the claimed disabilities as well as 
medical evidence of nexus to service.  Moreover, VA has also 
made reasonable efforts to obtain relevant records adequately 
identified by the appellant.  In addition, by VA letters of 
July 2002, the veteran's attorney-representative was provided 
an opportunity to present additional argument and evidence in 
support of the appeal.  In March 2002, the appellant's 
attorney requested additional time to submit evidence to the 
Board in support of the appeal.  The Board granted such 
request and informed the veteran that she had 90 days (until 
June 21, 2002) to submit the evidence.  To date, no 
additional evidence has been submitted.  Thus, under the 
circumstances in this case, the appellant has received the 
notice and assistance contemplated by law, and adjudication 
of the claims at this juncture poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


II.  Factual Background

The appellant's service medical records are negative for any 
complaints or findings of a psychiatric disorder, to include 
PTSD, a dermatologic condition, to include hair loss, 
bilateral arm fractures, to include arthritis of the arms, 
and/or arthritis of both hands.  The records show that in 
January 1983, the appellant was treated after complaining of 
a painful left wrist.  At that time, the physical examination 
of the appellant's left hand showed that there was 2+ edema 
and pain over the left second and third metacarpal phalangeal 
joints.  The assessment was of a sprain.  The records also 
reflect that in May 1983, the appellant was treated after 
complaining of left hand pain and of pain in her right little 
finger.  The physical examination showed that the appellant's 
left hand was swollen and tender, with a full range of 
motion.  The appellant's right little finger was tender, with 
a full range of motion.  The examiner noted that there were 
no dislocations or fractures in the appellant's left hand or 
in her right little finger.  According to the records, in 
June 1983, an x-ray of the appellant's left little finger was 
interpreted as showing no abnormalities, with no evidence of 
any fractures. 

The appellant's separation examination, dated in May 1984, 
shows that at that time, in response to the question as to 
whether the appellant had ever had or if she currently had 
depression or excessive worry, nervous trouble of any sort, 
arthritis, rheumatism, or bursitis, , she responded "yes."  
In response to the question as to whether she had ever had or 
if she currently had any swollen or painful joints, skin 
diseases, broken bones, bone, joint, or other deformity, 
and/or loss of finger or toe, she answered "no."  The 
examining physician noted that according to the appellant, 
her only current medical problem was "cramps," and that she 
could not elaborate on the remainder of her problems.  The 
appellant was clinically evaluated as normal for psychiatric 
purposes.  The appellant's eyes, pupils, upper extremities, 
lower extremities, and skin were all clinically evaluated as 
normal. 

A Hospital Summary from the VA Medical Center (VAMC) in San 
Antonio shows that the appellant was hospitalized from July 
16, 1994 to August 5, 1994.  The Summary reflects that upon 
hospitalization, the appellant stated that she was depressed 
and had decreased sleep, appetite, energy, and concentration.  
She indicated that her problems started approximately one 
year ago after her father's death and she had to subsequently 
quit her job and take care of her mother and sister.  
According to the appellant, she was also arrested in May 1994 
for assault with a deadly weapon and possession of cocaine.  
The appellant denied the above allegations, and she noted 
that she was very angry with the police because of the false 
allegations and because they did not believe her when she 
informed them that her husband abused her.  The appellant had 
a history of alcohol abuse and a history of cocaine and 
marijuana use over the last few months.  In regards to her 
general health, the appellant stated that on occasion, she 
suffered from blurry and double vision.  She complained of 
numbness in her left middle finger.

Upon physical examination, the appellant had decreased range 
of motion and strength in the left shoulder.  Range of motion 
and strength in the right arm, left wrist, and left hand was 
normal.  Upon mental status evaluation, the appellant's mood 
was mildly depressed and her affect was appropriate.  The 
appellant's thoughts were coherent, logical, and goal 
directed, with slight tangentiality and circumstantiality.  
The appellant's judgment and insight were poor, and she was 
not suicidal or homicidal.  While the appellant was 
hospitalized, she complained that the staff was being rude to 
her and mistreating her.  Upon discharge, the appellant was 
diagnosed with the following: (Axis I) psychosis, not 
otherwise specified, rule out organic cause, rule out 
delusional disorder, (Axis II) paranoid and antisocial 
traits, (Axis IV) moderate, and (Axis V) global assessment of 
functioning (GAF) score of 70 upon discharge and 60 upon 
admission.

A correspondence, dated in September 1994, from the 
Department of the Air Force, 55th Medical Group, at the 
Offutt Air Force Base in Nebraska shows that at that time, 
the Department indicated that a search of their medical files 
revealed that no records pertaining to treatment for the 
appellant were available at their facility.

A psychiatric report from the Texas Rehabilitation 
Commission, dated in December 1994, shows that at that time, 
the appellant underwent a psychiatric evaluation which was 
conducted by R.D.P., M.D., Ph.D.  At that time, the 
appellant's chief complaint was that she had "killed some 
brain cells with drug and alcohol at a young age."  Dr. P. 
stated that in June 1994, the appellant was admitted to the 
San Antonio State Hospital under protective custody after 
shooting a gun inside her house in an attempt to shoot her 
husband, whom she thought was participating in bizarre sexual 
practices.  Dr. P. noted that the appellant had a history of 
abusing cocaine, marijuana, and crack cocaine.  Upon mental 
status evaluation, the appellant's motor activity was 
increased and her agitation was highly increased.  The 
appellant's speech was normal in amount and rate, and she was 
oriented to time, place, and person.  The appellant showed an 
inability to concentrate and her flow of thought showed 
perseveration, loose association, homicidal thoughts, which 
were without plans, and thoughts of running away.  She denied 
any illusions, hallucinations, and delusions.  The appellant 
was diagnosed with the following: (Axis I) schizoaffective 
disorder, (Axis II) mixed drug abuse, including marijuana, 
cocaine, and crack, mixed personality disorder, with anti- 
social and dependent personality disorder, (Axis IV) severe 
stress since the appellant had a very poor social structure, 
and (Axis V) GAF score of 20 and prior GAF score of 30.  Dr. 
P. noted that the appellant's prognosis was extremely guarded 
and that she had a serious mental illness.

In the appellant's March 1995 Notice of Disagreement, the 
appellant stated that on one occasion during service, she was 
on guard duty when another "female" pulled a knife on her 
because she did not want to perform guard duty.  The 
appellant indicated that there was a scuffle over the knife.  
She noted that following the fight, she could not sleep and 
that subsequently, she developed PTSD.

In May 1995, the RO received VA outpatient treatment records, 
from August 1984 to September 1991.  According to the 
records, in February 1985, the appellant was treated after 
complaining of a pruritic rash. At that time, she was 
diagnosed with dry skin.  The records show that in May 1987, 
the appellant was treated after complaining that she had 
recently suffered a left arm trauma.  At that time, the 
physical examination showed that there was tenderness at the 
dorsal elbow.  The appellant's hands and fingers were "ok." 
The diagnosis was of a sprain/contusion of the left elbow.

The VA outpatient treatment records reflect that in September 
1988, the appellant was treated after complaining of a 
laceration to her third digit of her right hand.  At that 
time, she stated that she was cutting a pineapple when she 
accidentally cut herself.  The diagnosis was of a right third 
fingertip laceration.  The records show that in October 1988 
and in November 1990, the appellant was diagnosed with acne 
vulgaris.

Private medical records from W.L., M.D., from June 1995 to 
July 1996, show that the appellant was hospitalized in June 
1994.  At that time, it was noted that the events leading up 
to the appellant's hospitalization, based on admitting 
justification criteria from Bexas County, had to do with her 
discharging a fire arm in her home and being picked up by the 
police after she called them herself because she thought her 
husband was hiding heroin in her home.  The appellant denied 
any suicidal or hallucinatory type behavior.  Upon her 
admission, her presumptive diagnoses included the following: 
(Axis I) psychosis, not otherwise specified, and a history of 
substance abuse, (Axis IV) severe, and (Axis V) GAF score of 
24, with the highest GAF score during the past year of 42.  
According to the records, the appellant was subsequently 
discharged in July 1994 and at that time, she was diagnosed 
with a delusional paranoia disorder, with psychosis.

In June 1995, the RO received outpatient treatment records 
from the San Antonio VAMC, from July 1994 to May 1995.  The 
records reflect that in July 1994 and in August 1994, the 
appellant underwent psychological testing after she presented 
herself with manic and depressive symptoms.  At that time, 
she gave a history of drug abuse.  The appellant stated that 
the police had abused her, and she emphasized a special 
relationship with notable military officers.  Following the 
psychological testing, the examining physician stated that 
the appellant's reality testing was impaired.  According to 
the examiner, the appellant saw the world in her own way, at 
times distorting reality and at other times perceiving the 
world in her own unconventional manner.  Thought processes 
were disturbed, especially by thoughts of persecution and 
other paranoid content.  In summary, the examiner stated that 
psychotic delusions were present, and that it was unclear as 
to whether those arose from a delusional disorder or a 
cocaine-induced psychotic disorder.  According to the 
examiner, paranoid and anti-social personality traits were 
also present.

The San Antonio VAMC records further show that the appellant 
was hospitalized from January 23, 1995 to January 26, 1995.  
Upon her admission, the appellant stated that she needed 
medication for her nerves and that she also needed to 
straighten out her life.  The appellant indicated that 
although she had been sober for the past 10 years, two months 
ago, she had started drinking due to the large amount of 
stress in her life.  According to the appellant, her husband 
abused her and she suspected him of bringing people into the 
house while she was sleeping.  The appellant admitted to 
using cocaine the day prior to admission.  Upon physical 
examination of the appellant's extremities, she had a normal 
range of motion, with good strength equally in upper and 
lower extremities.  Upon mental status evaluation, there was 
no increased or decreased psychomotor activity and no 
disturbances in behavior or speech.  The appellant's mood was 
euthymic, with appropriate affect.  The appellant underwent 
therapy during her hospitalization.  Upon her discharge, she 
was diagnosed with the following: (Axis I) adjustment 
disorder and substance abuse, (Axis II) psychosocial 
personality traits, (Axis IV) moderate, and (Axis V) GAF 
score of 70.

In a March 1999 decision from the Social Security 
Administration (SSA), the SSA determined that the appellant 
was disabled under the Social Security Act and was thereby 
entitled to Social Security disability benefits.  According 
to the SSA decision, the appellant had been diagnosed with 
paranoid schizophrenia and other psychotic disorders.


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  If arthritis is manifest to a 
degree of 10 percent within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

To summarize, the appellant contends, in essence, that while 
she was in the military, she was threatened with a knife.  
The appellant states that following that incident, she 
developed PTSD.  She further maintains that during service, 
she was treated for bilateral arm fractures, to include 
arthritis of the arms, arthritis of both hands, and a 
dermatologic condition, to include hair loss.  According to 
the appellant, at present, she continues to suffer from the 
above disabilities.  In this regard, lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995).  However, when the determinative 
issues involves a question of medical causation, only 
individuals possessing specialized training and knowledge are 
competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
appellant possesses medical expertise, nor is it contended 
otherwise.  Therefore, her opinion that her claimed PTSD, 
bilateral arm fractures, to include arthritis of the arms, 
arthritis of both hands, and dermatologic condition, to 
include hair loss, are all related to service is not 
competent evidence.

A.  PTSD

In regards to the appellant's claim for service connection 
for PTSD, there is no competent medical evidence showing a 
current medical diagnosis of PTSD, nor has it been reported 
that such evidence exists so as to give rise to a duty under 
the VCAA.  The appellant's service medical records are 
negative for any complaints or findings of any psychiatric 
disorder, including PTSD.  In addition, although in the 
appellant's May 1984 separation examination, in response to 
the question as to whether the appellant had ever had or if 
she currently had nervous trouble of any sort, or depression 
or excessive worry, the appellant responded "yes," the Board 
notes that the appellant also stated that she could not 
elaborate on her complaints.  In addition, the appellant was 
clinically evaluated as normal for psychiatric purposes.  The 
Board further notes that while the evidence of record shows 
intermittent post-service treatment for numerous psychiatric 
disorders, including psychosis, schizoaffective disorder, 
paranoid schizophrenia, and adjustment disorder, the evidence 
of record is negative for any complaints or findings of PTSD.  

Because the appellant has not presented competent medical 
evidence of the current existence of PTSD, this claim must be 
denied.  In the absence of proof of a disability, there can 
be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). Here, 
the question as to whether the appellant currently has PTSD 
necessarily involves a medical diagnosis.  Accordingly, 
competent medical evidence is required.  As no competent 
medical evidence is of record showing a current diagnosis of 
PTSD, the claim must be denied.

In light of the fact that all psychiatric reports of record 
fail to show that the veteran has PTSD, there is no 
reasonable possibility that additional VA assistance would 
aid in substantiating her claim.  The guidelines of the VCAA 
have been followed.  Thus, the adjudication of this issue 
following the Court's April 2001 order which remanded and 
vacated that part of the May 2000 Board decision, denying as 
not well grounded the claim of service connection for PTSD is 
proper.


B.  Residuals of Bilateral Arm Fractures, to Include 
Arthritis of the Arms, and Arthritis of Both Hands

In regards to the appellant's claims for service connection 
for the residuals of bilateral arm fractures, to include 
arthritis of the arms, and arthritis of both hands, the Board 
once again observes that there is no competent medical 
evidence showing current diagnoses of the above disorders.  
In this regard, the Board notes that although the appellant's 
service medical records show that the appellant received 
treatment for a left wrist sprain, left hand pain, and right 
little finger pain, the records are negative for any 
complaints or findings of bilateral arm fractures, to include 
arthritis of the arms, and/or arthritis of both hands.  In 
addition, in the appellant's May 1984 separation examination, 
although the appellant noted that she had had arthritis, she 
also stated that she could not elaborate on her problems.  
The Board further notes that the appellant denied ever having 
any swollen or painful joints, broken bones, bone joint, or 
other deformity, and/or loss of finger or toe.  Moreover, the 
appellant's upper extremities were clinically evaluated as 
normal.

The Board notes that according to the VA outpatient treatment 
records, in May 1987, the appellant was treated after 
complaining that she had recently suffered a left arm trauma.  
At that time, the physical examination showed that there was 
tenderness at the dorsal elbow.  The appellant's hands and 
fingers were "ok."  The diagnosis was of a sprain/contusion 
of the left elbow.  In addition, the records also reflect 
that in September 1988, the appellant was treated after 
complaining that she had recently cut her third digit of her 
right hand while cutting a pineapple.  At that time, the 
diagnosis was of a right third fingertip laceration.  The 
Board further observes that during the appellant's 
hospitalization, from July to August 1994, she underwent a 
physical examination which showed that she had decreased 
range of motion and strength in the left shoulder.  Range of 
motion and strength in the right arm, left wrist, and left 
hand was normal.  Additionally, x-rays of her digits were 
negative.

Since the appellant has not presented competent medical 
evidence of the current existence of any residuals of 
bilateral arm fractures, to include arthritis of the arms, 
and/or arthritis of both hands, these claims must be denied.  
As previously stated, in the absence of proof of a 
disability, there can be no valid claim.  Brammer, 3 Vet. 
App. at 223; Rabideau, 2 Vet. App. at 141.  Here the question 
as to whether the appellant currently has any residuals of 
bilateral arm fractures, to include arthritis of the arms, 
and/or arthritis of both hands, necessarily involves a 
medical diagnosis.  Accordingly, competent medical evidence 
is required.  As no competent medical evidence is of record 
showing current diagnoses of any residuals of bilateral arm 
fractures, to include arthritis of the arms, and/or arthritis 
of both hand, these claims must be denied.

As with the claim of service connection for PTSD, there is no 
reasonable possibility that additional VA assistance would 
aid in substantiating the claim of service connection for 
residuals of bilateral arm fractures to include arthritis of 
the arms.  The guidelines of the VCAA have been followed.  
Thus, the adjudication of this issue following the Court's 
April 2001 order which remanded and vacated that part of the 
May 2000 Board decision, denying as not well grounded this 
claim of service connection is proper.

C.  Dermatologic Condition, to Include Hair Loss

In regards to the appellant's claim for service connection 
for a dermatologic condition, to include hair loss, the Board 
notes that the appellant's service medical records are 
negative for any complaints or findings of a dermatologic 
condition, to include hair loss.  In addition, in the 
appellant's separation examination, dated in May 1984, in 
response to the question as to whether the appellant had ever 
had or if she currently had any skin diseases, the appellant 
responded "no."  The Board further observes that the 
appellant's skin was clinically evaluated as normal.  
Moreover, the Board notes that although current records show 
that the appellant has acne vulgaris, the records do not show 
a nexus between the appellant's current dermatologic 
condition, namely acne vulgaris, and any disease or injury in 
service. The Board notes that VA outpatient treatment 
records, from August 1984 to September 1991 were received.  
In February 1985, the appellant was diagnosed with dry skin.  
The Board notes that no disease entity was associated with 
the finding of dry skin.  The records reflect that in October 
1988 and in November 1990, the appellant was diagnosed with 
acne vulgaris.  Additionally, in regards to the appellant's 
claimed hair loss, the Board notes that there is no competent 
medical evidence showing that the appellant currently suffers 
from hair loss.

As previously stated, the service medical records are 
negative for any diagnosed skin disorder or hair loss.  The 
evidence shows that following the appellant's discharge from 
service, she was diagnosed as having acne vulgaris.  She has 
neither identified any incident of service as the cause of 
her acne vulgaris nor has she provided medical evidence 
showing a nexus between a current dermatologic condition, 
including acne vulgaris (diagnosed several years following 
service discharge), and service.  Moreover, there is also no 
evidence showing that the appellant currently suffers from 
hair loss.  Given the foregoing, the appellant's claim for 
service connection for a dermatologic condition, to include 
hair loss, must be denied.

As the appellant's service medical records are negative for 
any complaints or diagnosis regarding a dermatologic 
condition, to include hair loss, and since she has not 
identified any particular service incident which is deemed to 
have caused a dermatologic condition, including hair loss, 
there is no reasonable possibility that additional assistance 
by VA would aid in substantiating the veteran's claim.  In 
this regard, the requirements of the VCAA have been fulfilled 
and the adjudication of this issue on the record before us is 
proper.






(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for the residuals of 
bilateral arm fractures, to include arthritis of the arms, is 
denied.

Entitlement to service connection for arthritis of both hands 
is denied.

Entitlement to service connection for a dermatologic 
condition, to include hair loss, is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

